MESCHKE, Justice,
concurring.
“Encumbrance,” in this context, is ambiguous. Although not cited to us by the parties, NDCC 47-10-17 defines “encumbrance” for the title on “Property,” and for the chapter on “Real Property Transfers”:
The term “encumbrances” includes taxes, assessments, and all liens upon real property.
Since a money judgment “is a lien on all the real property, except the homestead, of every person against whom the judgment is rendered,” NDCC 28-20-13, this statutory definition of “encumbrance” could be applied in this case. One rule of statutory interpretation may suggest that it should be applied:
Word defined by statute always has same meaning. Whenever the meaning of a word or phrase is defined in any statute, such definition is applicable to the same word or phrase wherever it occurs in the same or subsequent statutes, except when a contrary intention plainly appears.
NDCC 1-01-09. Still, I believe the main opinion correctly concludes that a contrary *818legislative intent plainly appears in this context. With this footnote, I join in the opinion for the court by Justice Maring.